WELLFORD, Circuit Judge,
concurring:
I concur in Judge Lively’s opinion with respect to the effect of Fed.R.Civ.P. 60(b)(6) and 68 based on the facts in this record. I write separately only to indicate that if I were writing on a clean slate, I would concur in the result of the recent decision in Latin American Citizens Council v. Clements, 914 F.2d 620 (5th Cir.1990) (en banc), that Section 2 of the Voting Rights Act of 1982 is not meant to apply to the selection of state judges on the same basis as executive and legislative political offices. The Clements court, I believe, was correct in concluding that Congress did not intend to apply a “results” test under Section 2 to election of state judges. See also Wells v. Edwards, 347 F.Supp. 453 (M.D.La.1972), aff'd mem., 409 U.S. 1095, 93 S.Ct. 904, 34 L.Ed.2d 679 (1973).
I would now adhere to the following:
Judicial offices and judicial selection processes are sui generis in our nation’s political system; they determine the referees in our majoritarian political game. These offices are not “representative” ones, and their occupants are not representatives. Indeed, the state processes for filling them need not even be elective, as those for all representative offices presumably must be_ [W]hen Congress determined to expand Section 2 of the Act to incorporate a results test for vote dilution, it stopped short of imposing such a test for judicial offices on the States by limiting it to their election of ‘ ‘representatives. ’ ’
Clements, 914 F.2d at 631.
I recognize, however, that our decision to the contrary concerning the effect of Section 2 of the Voting Rights Act, reported at 839 F.2d 275 (6th Cir.1988), is the law of the case until overturned by the Supreme Court (or by this court).